FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LAL BHATIA,                                       No. 08-17784

               Plaintiff - Appellant,             D.C. No. 4:08-cv-04208-SBA

  v.
                                                  MEMORANDUM *
UNITED STATES OF AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Lal Bhatia appeals pro se from the district court’s order dismissing his action

seeking relief in connection with a federal criminal prosecution against him. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo, and may affirm on

any ground. Gilbertson v. Albright, 381 F.3d 965, 982 n.19 (9th Cir. 2004) (en

banc); Levine v. Vilsack, 587 F.3d 986, 991 (9th Cir. 2009). We affirm.

      The district court properly dismissed the action because there are no

extraordinary circumstances warranting interference with the federal criminal

proceedings against Bhatia. See Ackerman v. Int’l Longshoremen’s &

Warehousemen’s Union, 187 F.2d 860, 868 (9th Cir. 1951) (stating that federal

courts may enjoin criminal proceedings in federal courts only if there are

extraordinary circumstances). Bhatia is not entitled to mandamus or declaratory

relief. The district court properly denied Bhatia’s motion for summary judgment

as moot after the court dismissed the action.

      Contrary to Bhatia’s contention, the district court was not required to

discipline defendant Assistant United States Attorney Corrigan sua sponte. See

N.D. Cal. Civ. L.R. 11-6(a) (permitting, but not requiring, district courts to

discipline attorneys who have engaged in unprofessional conduct); see also

Weissman v. Quail Lodge, Inc., 179 F.3d 1194, 1198 (9th Cir. 1999) (noting that

district courts are authorized to implement rules governing attorney discipline).

      AFFIRMED.




                                           2                                     08-17784